Citation Nr: 1333369	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


	THE ISSUE		

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to December 1974 and from September 1987 to June 1989.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to a TDIU.

The Veteran testified before the undersigned at an October 2010 videoconference hearing.  A transcript of that hearing has been associated with the record.

In December 2010, the Board denied the claim for a TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In an April 2012 memorandum decision, the Court set aside the Board's December 2010 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In March 2013, the Board remanded this matter for further development in compliance with the Court's decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.




REMAND

In its March 2013 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to obtain an opinion as to whether all of her service-connected disabilities, collectively, prevented her from securing and following substantially gainful employment for which her education and occupational experience would otherwise qualify her.  The Veteran was afforded VA psychiatric, gynecological, and orthopedic examinations in May 2013 and opinions were provided concerning the individual impacts of some of her service-connected disabilities on her employability.  She was also afforded a VA general medical examination in May 2013 and the physician who conducted that examination opined that the Veteran's service-connected disabilities "should" not have precluded physical or sedentary employment and that the disabilities, alone or in sum, did not affect her ability to work.  There was no further explanation or reasoning provided for this opinion.

The May 2013 opinion pertaining to the combined impact of all the Veteran's service-connected disabilities on her employability is insufficient because it not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In a March 2006 letter, a VA physician from the VA outpatient clinic in Jacksonville, Florida (VAOPC Jacksonville) reported that he had been providing the Veteran with psychiatric care at that facility since March 2003.  The June 2013 VA psychiatric examination report makes reference to VA psychiatric treatment records dated in April 2013.  Also, the Veteran has reported treatment at the VA Outpatient Clinic in Worcester, Massachusetts (VAOPC Worcester).  The VA treatment records that are currently included among the Veteran's paperless records in VBMS are from the VA North Florida/South Georgia Health System (dated from December 2005 to December 2006 and from July 2007 to August 2009) and the VA Boston Healthcare System (dated from March to August 2002).

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all records of the Veteran's treatment for a psychiatric disability, a neck disability (and any associated neurologic disability), and a gynecological disability from the following VA facilities:  VAOPC Worcester; the VA North Florida/South Georgia Health System (including from VAOPC Jacksonville) dated prior to December 2005, from December 2006 through July 2007, and from August 2009 through the present; from the VA Boston Healthcare System dated from August 2002 through the present; and from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the record any additional treatment records, all relevant records contained in VBMS, along with any records obtained pursuant to this remand, shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to whether the Veteran's service-connected disabilities prevent her from securing and following substantially gainful employment for which her education and occupational experience would otherwise qualify her.

The opinion provider shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (bipolar disorder with depression, right C-7 laminectomy for herniated nucleus pulposis with residual C5-6 and C6-7 motor and sensory radiculopathy, hysterectomy, and left oophorectomy) would, in combination and without regard to any non-service-connected disabilities, prevent her from securing and following substantially gainful employment for which her education and occupational experience would otherwise qualify her?

The opinion provider must provide reasons for each opinion given.  

The opinion provider is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms, he or she must provide a reason for doing so.

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the opinion to ensure that it contains the information and opinion requested in this remand (including a single opinion as to the combined impact of all the Veteran's service-connected disabilities on her employability) and is otherwise complete.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

